Citation Nr: 1712430	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  15-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953, with service in Korea.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.
38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


REMAND

Initially, the Board notes the RO has not obtained a complete copy of the Veteran's service treatment records (STRs) or official military personnel file (OMPF) for his period of active duty.  Additionally, the RO has not drafted a formal finding of unavailability for the record, indicating all efforts to obtain those records have been exhausted and additional attempts would be futile.  The RO initiated an M01 request to the Personnel Information Exchange System (PIES) in July 2012 in an attempt to obtain the Veteran's STRs. PIES provided a response that same month indicating the Veteran's records were likely burned in the National Personnel Records Center fire in 1973.  However, PIES also indicated the RO should submit an M05 request for any available sick call or morning reports if necessary information could be obtained.  

A review of M21-1, Part III, Subpart iii, Chapter 2, Section D indicates the information necessary to submit such request consists of the Veteran's name, organizational assignment, dates of treatment, and hospital if applicable.  To date, the RO has neither contacted the Veteran, nor solicited him to complete an NA Form 13055.  The Board finds additional indicated development must be done to obtain the Veteran's STRs and OMPF, and if unavailable, a formal finding of unavailability should be completed and associated with the record.  

Next, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

With regard to the Veteran's low back disability, in the course of his recent Board hearing, the Veteran stated he initially injured his back in Korea.  At the time, the Veteran indicated he was involved in combat operations and was carrying a 30 caliber machine gun up a hill, when he fell backwards.  He stated he has experienced ongoing back pain since that time.  The Veteran's spouse confirmed that she has personally witnessed the Veteran suffer from back pain since he was 19 years old.  In this case, the Veteran is competent, as a lay person, to report his fall in service, as well as his ongoing back pain since that time.  Pursuant to 38 C.F.R. § 3.303(d), lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  Irrespective of whether the RO is able to obtain the Veteran's STRs and/or OMPF, the Veteran should be scheduled for a VA examination to assess and determine the etiology of his claimed low back disability.  This follows, because the evidence establishes an in-service event, persistent symptoms consistent with a disability, and an indication the two may be related.  

With respect to the Veteran's left ear hearing loss, the Board observes he underwent a VA examination in March 2013; however, the Veteran's left ear hearing was slightly below the criteria to be considered disabling in accordance with 38 C.F.R. § 3.385.  However, during his hearing the Veteran reported a worsening of his hearing.  Additionally, the RO has conceded the Veteran had a high probability for exposure to acoustic trauma as an Artilleryman in the Army in Korea.  Based on the foregoing, the Board finds a new VA examination and medical opinion is necessary to ascertain, with certainty, whether the Veteran has a left ear hear loss disability, as well as the etiology of the disability, if noted.  

Finally, the Board notes that to be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the course of the Veteran's March 2013 VA audio examination, the examiner diagnosed the Veteran with tinnitus.  However, the examiner concluded the Veteran's tinnitus was less likely than not related to his military noise exposure.  In support of this conclusion, the examiner stated the Veteran only experiences his tinnitus with weather changing, and as such, it was most likely a natural occurrence.  The examiner wholly failed to explain how or why she came to this conclusion, and also failed to provide any data to support this determination.  In addition, during his February 2017 Board hearing, the Veteran reported experiencing tinnitus since service, and as a result of exposure to combat noise.  This statement appears to contradict the examiner's factual finding.  As such, the Board finds a new VA examination and medical opinion is also necessary in order to determine whether the Veteran's tinnitus was incurred in service or caused by his conceded military noise exposure.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities, as well as a PIES 050 and M05 request, to determine whether additional service records are available.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) and M21-1 Part I, Chapter 1, Section C.

2.  Additionally, the Veteran must be afforded an appropriate VA examination for his claimed left ear hearing loss and tinnitus. 

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report. 

Relative to the Veteran's claimed left ear hearing loss and tinnitus, based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability the claimed disabilities are etiologically related to his conceded military noise exposure.    

In this regard, the examiner must consider and fully discuss the Veteran's competent reports of in-service noise exposure, as well as his report of experiencing both hearing loss and tinnitus since his time in Korea.  

3.  The RO should also obtain an appropriate VA examination and medical opinion from an examiner with sufficient experience and expertise to opine on the etiology of the Veteran's claimed low back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lower back disability originated during his period of active service or is otherwise etiologically related to his active service.

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by the Veteran's spouse, and assume such statements are credible for purposes of the opinion.  Specifically, the examiner should comment on the Veteran's spouse's report that she has seen the Veteran experience lower back pain since he was 19 years old, as well as the Veteran's reports of an injury carrying a 30 caliber gun.  

If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide the opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO should then undertake any additional development deemed necessary.

5.  Finally, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.








The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




